 1   Timothy J. Eckstein, 018321
     Joshua D. Bendor, 031908
 2   OSBORN MALEDON, P.A.
     2929 N. Central Ave., Suite 2100
 3   Phoenix, Arizona 85012-2793
     (602) 640-9000
 4   teckstein@omlaw.com
     jbendor@omlaw.com
 5
     Stanley Young
 6   COVINGTON & BURLING LLP
     5 Palo Alto Square
 7   Palo Alto, California 94306
     (650) 632-4704
 8   syoung@cov.com
 9   Katherine Chamblee-Ryan
     Olevia Boykin
10   ImeIme Umana
     CIVIL RIGHTS CORPS
11   1601 Connecticut Ave. NW, Suite 800
     Washington, D.C. 20009
12   (202) 656-5189
     katie@civilrightscorps.org
13   olevia@civilrightscorps.org
14   Attorneys for Plaintiffs
15
                           IN THE UNITED STATES DISTRICT COURT
16
                                   FOR THE DISTRICT OF ARIZONA
17
       Deshawn Briggs, et. al.,
18
                                 Plaintiffs,              No. CV-18-2684-PHX-EJM
19     v.
                                                            JOINT SETTLEMENT
20     Allister Adel, et. al.,                                STATUS REPORT
21                               Defendants.                      (DOC. 106)
22          The parties submit this settlement status report in accordance with this Court’s
23   Scheduling Order, Doc. 106. The parties have not engaged in substantive settlement talks
24   since the last joint update to the Court. All parties are amenable to continuing settlement
25   talks and will endeavor to do so.
26
            DATED this 9th day of March, 2020.
27
                                               By /s/Olevia Boykin
28                                                Olevia Boykin
 1         Katherine Chamblee-Ryan
           ImeIme Umana
 2         CIVIL RIGHTS CORPS
           1601 Connecticut Ave. NW, Suite 800
 3         Washington, D.C. 20009
 4         Timothy J. Eckstein
           Joshua D. Bendor
 5         OSBORN MALEDON
           2929 N. Central Ave., Suite 2100
 6         Phoenix, Arizona 85012-2793
 7         Stanley Young
           COVINGTON & BURLING LLP
 8         5 Palo Alto Square
           Palo Alto, California 94306
 9         (650) 632-4704
            syoung@cov.com
10

11         Attorneys for Plaintiffs
12
         SNELL & WILMER L.L.P.
13
     BY: /s/Robert A. Henry
14       Robert A. Henry
         Kelly A. Kszywienski
15       Amanda Z. Weaver
         One Arizona Center
16       400 E. Van Buren, Suite 1900
         Phoenix, Arizona 85004-2202
17
         Attorneys for Defendant Treatment
18       Assessment Screening Center, Inc.
19    ALLISTER ADEL
20    MARICOPA COUNTY ATTORNEY

21    BY: /s/Ann Thompson Uglietta
          ANN THOMPSON UGLIETTA
22
          JOSEPH BRANCO
23        Deputy County Attorneys
          Attorneys for Defendants Maricopa County
24        and Maricopa County Attorney Adel
25

26
27

28

           2
 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on March 9, 2020, I caused the foregoing document to be
 3   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
     Honorable Eric J. Markovich
 6   United States District Court
     Evo A. DeConcini U.S. Courthouse
 7   405 West Congress Street, Suite 3160
 8   Tucson, Arizona 85701
     Robert A. Henry
 9   Kelly A. Kszywienski
     Amanda Z. Weaver
10
     Snell & Wilmer LLP - Phoenix, AZ
11   1 Arizona Center
     400 East Van Buren
12   Phoenix, Arizona 85004-2202
13   bhenry@swlaw.com
     kkszywienski@swlaw.com
14   aweaver@swlaw.com
     Phxecf@swlaw.com
15
     Attorneys for TASC
16

17   ANN THOMPSON UGLIETTA
18   JOSEPH BRANCO
     Deputy County Attorneys
19   Maricopa County Attorney’s Office
     CIVIL SERVICES DIVISION
20
     Security Center Building
21   222 North Central Avenue, Suite 1100
     Phoenix, Arizona 85004
22   uglietta@mcao.maricopa.gov
23   brancoj@mcao.maricopa.gov
     ca-civilmailbox@mcao.maricopa.gov
24
     Attorneys for Defendants Maricopa County
25   and Maricopa County Attorney Adel
26
27   /s/Olevia Boykin
28

                                                3
